The Honorable Doug Wood State Representative P. O. Box 5606 North Little Rock, Arkansas 72119
Dear Representative Wood:
This is in response to your request for an opinion on the following question:
   Does State or Federal law mandate that 10% of grant funds be reserved from every grant that is received by a local County?
Ark. Stat. Ann. 17-411 (Repl. 1980) states that ". . . the total amount of appropriations for all county or district purposes for any one (1) year shall not exceed ninety percent (90%) of the anticipated revenues for that year." This office has previously issued an opinion with respect to the term "revenues" as it appears in this provision.  (Opinion No. 86-51, copy enclosed). It was concluded therein that the term "revenues" is not limited to taxes but also includes other forms of income such as federal revenue sharing funds and grants.
I believe this opinion satisfactorily answers your question. While there is no specific requirement that 10% of the grant funds be reserved, the 90 percent limitation will require that the total appropriations for the county not exceed 90 percent of the total anticipated revenues.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.